DETAILED ACTION
Acknowledgements
The amendment filed 3/9/2021 is acknowledged.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4-8, 11-15, and 18-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 103, applicant states that Feeney does not describe embedding both an incentive identifier and an address of a receiver of the incentive into the OP_RETURN script. Examiner notes, however, that Feeney ‘711 discloses embedding information, including information related to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Storry (US 2016/0092902 A1) (Storry) in view of Simon et al. (US 2016/0012424 A1) (Simon), Feeney, et al. (US 2016/0098723) (“Feeney ‘723”) and Feeney, et al. (US 2017/0324711) (“Feeney ‘711”).
Regarding claims 1, 8, and 15, Storry discloses a method, a device comprising a processor and a memory storing one more instructions, and a non-transitory computer readable storage medium configured to store at least one instruction (Storry ¶ 12) that when executed by a processor, cause the processor to perform a method comprising:
selecting, via a device, one or more items for purchase from a website. (Storry ¶ 11);
transmitting, via the device, a message to the website selecting payment for the selected one or more items (Storry ¶¶ 11 ,13);
receiving, via the device, a payment request message from the website which comprises a unique identifier linked to one or more incentives (Storry ¶¶ 12, 58);
embedding, via the device, the unique identifier into a message (Storry ¶¶ 51, 59); and
transmitting the message including the embedded unique identifier to a computing system (Storry ¶¶ 51, 59).

Simon discloses that the selected payment is payment via cryptocurrency (Simon ¶¶ 22-23, 26-27, 28, 30, 44), and transmitting the blockchain transaction to a computing system associated with the cryptocurrency (Simon ¶¶ 16-18, 25, 29, 34-37, 47, 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Storry to include payment via a blockchain and transmission of the blockchain transaction to a computing device associated with the cryptocurrency, as disclosed in Simon, in order to provide greater flexibility with respect to activities in which rewards may be available while allowing for tracking of the activities to ensure that rewards are properly earned (Simon ¶¶ 19-21, 29). 
Storry in view of Simon does not specifically disclose that an address of a receiver of the one or more incentives is stored in a field within a blockchain transaction of the cryptocurrency, or that the embedded information is embedded into an OP_RETURN script within a blockchain transaction of the cryptocurrency.
Feeney '723 discloses an address of a receiver of the one or more incentives is stored in a field within a blockchain transaction of the cryptocurrency (Feeney '723 ¶ 52).

Storry in view of Simon and Feeney ‘723 does not specifically disclose that the embedded information is embedded into an OP_RETURN script within a blockchain transaction of the cryptocurrency.
Feeney ‘711 discloses embedding information, including information related to incentives, in an OP_RETURN script within a blockchain transaction of the cryptocurrency. (Feeney ‘711 ¶¶ 41, 52-53, 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Storry in view of Simon and Feeney ‘723 to include embedding information, including information related to incentives, in an OP_RETURN script within a blockchain transaction of the cryptocurrency, as disclosed in Feeney ‘711, in order to protect the information and allow the owner to prove ownership of the information (Feeney ‘711 ¶¶ 43-45, 52).
Additionally, regarding the limitations of “embedding . . . the unique identifier and an address of a receiver of the one or more incentives into a field of an OP_RETURN script within a blockchain transaction of the cryptocurrency” and “blockchain transaction including the embedded unique identifier and the address of the receiver to a computing system associated with the cryptocurrency,” the description of the data embedded into In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 4, 11, and 18, Storry further discloses that the unique identifier comprises an identifier of one or more coupons (Storry ¶ 33).
Additionally, the limitation recited in this claim describes a characteristics of the unique identifier. However, as the particular characteristics of the identifier are not processed or used to carry out any step or functions that depends on these specific characteristics, this limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 5, 12, and 19, Simon discloses that the transmitting comprises broadcasting the blockchain transaction to a plurality of blockchain peers of the cryptocurrency (Simon ¶¶ 16-18, 25, 29, 34-37, 47, 58-63).
Regarding claims 6, 13, and 20 Feeney ‘723 discloses storing an amount in a field within a blockchain transaction of the cryptocurrency (Feeney '723 ¶ 52).
Storry in view of Simon and Feeney ‘723 does not specifically disclose that the embedded information is embedded into an OP_RETURN script within a blockchain transaction of the cryptocurrency.
Feeney ‘711 discloses embedding information in an OP_RETURN script within a blockchain transaction of the cryptocurrency. (Feeney ‘711 ¶¶ 41, 52-53, 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Storry in view of Simon and Feeney ‘723 to include embedding information, including information related to incentives, in an OP_RETURN script within a blockchain transaction of the 
Additionally, regarding the limitations of “embedding an amount into the OP_RETURN script within the blockchain” the description of the data embedded into the field of the OP_RETURN script as being “an amount” is nonfunctional descriptive material, because it only describes the contents of the data that is stored in the message and transmitted to the computing system associated with the cryptocurrency. The characteristics particular elements that the data is composed of are not processed or used by a processor to carry out any functionality that relies on the recited characteristics. Therefore, these limitations do not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 7 and 14, Feeney ‘711 discloses that the OP_RETURN script is used to mark a transaction output as invalid (Feeney ‘711 ¶¶ 53, 55, 71).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klingon (US 2016/0092880 A1) teaches of a system and method for facilitating a purchase transaction using a merchant device beacon.
UHR et al. (US 2018/0227293 A1) teaches of a certificate issuing system based on block chain.
GRIMES (US 2010/0106568 A1) teaches of an offer management system and methods for targeted marketing offer deliver system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685